Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 10, 11, 21-25, 26, 27, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 4, 5, 9, 10-14, 8, 10, 14, and 8 respectively of U.S. Patent No. 10737705. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed subject matter of the instant application falls within the metes and bounds of the issued patent. Further, regarding claim 7, it would have been obvious to one of ordinary skill in the art to attach via welding in view of the above in further view of Kuroda (see the rejection of claim 7 below with the same motivation). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 is indefinite because “the channel lower and” and “the channel upper end” lacks antecedent basis in the claims. 
Claims 28 and 29 are indefinite because it is not clear how these claims are further limiting the subject matter set forth in claims 25 and 26 such that it is not clear what the difference is, among other things, between the cutouts of claim 28 and the cutouts of claim 25. It appears that claims 28 and 29 should have been dependent on claim 27 instead of as presently claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 0860029 to Irwin in view of US 2146221 to Meyer et al. (“Meyer”).

Regarding claim 1, Irwin discloses a reinforced railcar side stake configured to be mounted to an underframe of a rail car  and extend upward along a sidewall of the car (e.g. see Fig. 1, ln 9-15), the stake comprising: a main body having a channel (defined by 4 and the back of 3), an upper end (top edge of 3) and a lower end (bottom edge of 3), a pair of legs 4, a pair of coupling members 5, each with an upper end (i.e. top of 5) and a lower end and extending laterally away from the inner ledge of the legs (as evident from Fig. 1) and including a plurality of mounting holes therein (as evident from Fig. 1 for 6). The embodiment of Fig. 3 discloses a mounting plate within the body extending between the pair of legs and longitudinally between the upper end of the main body and the upper end of the coupling members but not below the upper end of the coupling members such that it would be between the lower end and the upper end of the coupling members. Meyer discloses a reinforcement plate 18 below the deck attached to a vertical stake 4. Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the feature of Fig. 3 and / or incorporating a reinforcement below the coupling member and thus 2 as disclosed by Meyer with the embodiment of Fig. 1 with the motivation of strengthening the stake and its connection to the deck. Examiner notes that there is a slight overhang shown in Fig. 3 as between the ledge and the reinforcing plate thus meeting the “outwardly spaced” limitation. 

Regarding claim 2, Irwin in view of Meyer discloses the stake of claim 1 wherein the back is substantially parallel to the sidewall of the rail car (as evident from Fig. 1). 

Regarding claim 3, Irwin in view of Meyer discloses the stake of claim 2 wherein the legs are perpendicular to the back (as evident from Fig. 1). 

Regarding claims 4 and 9, Irwin in view of Meyer discloses the stake of claim 3 wherein the legs of the main body have cutouts at a lower portion thereof (i.e. below 5) extending from the main body lower end (i.e. the bottom of the lower end) to the coupling member upper end of each coupling member (as evident from Fig. 1, particularly with the hidden lines extending above the top of 5 on the right side). 

Regarding claims 5 and 10, Irwin in view of Meyer discloses the stake of claim 4 wherein an inner surface of the coupling members is flush with the inner leg edges of the pair of legs longitudinally above the cutouts (as evident from Fig. 1 wherein the flush edges defines a taper heading to the top of the stake).

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Meyer in further view of US 20060033359 to Taylor. 

Regarding claim 6, Irwin in view of Meyer discloses the stake of claim 5 but does not disclose that the pair of coupling members are formed by a single plate. Taylor discloses a stake 240 with a channel connected to a floor piece with a single connection plate 245 (see Fig. 8). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the amount of steps to assemble; namely, the cutting and bending step to thus simplify the assembly process of the railcar and to further provide a greater surface area for purposes of force distribution. 

Regarding claim 11, Irwin in view of Meyer discloses the stake of claim 10 does not disclose that the pair of coupling members are formed by a single plate. Taylor discloses a stake 240 with a channel connected to a floor piece with a single connection plate 245 (see Fig. 8). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the amount of steps to assemble; namely, the cutting and bending step to thus simplify the assembly process of the railcar and to further provide a greater surface area for purposes of force distribution. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Meyer in further view of Taylor in further view of US 20150329124 to Kuroda et al. 

Regarding claim 7, Irwin in view of Meyer and Taylor discloses the stake of claim 6 but does not disclose that the legs are welded to the main body. Kuroda discloses the assembly of various components by welding (e.g. see [0027], [0029], and [0030]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of simplifying the process of manufacturing the stake such that it would be merely a flat piece of sheet metal. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Meyer in further view of Taylor and Kuroda and in further view of US Patent 6978720 to Johnson.

Regarding claim 8, Irwin in view of Meyer, Taylor and Kuroda discloses the stake of claim 7 but does not clearly disclose whether the plate is spaced inwardly from the back. Johnson discloses such (e.g. see Fig. 11 and plate 30). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of eliminating reinforcing plates that function as shelving for debris; in other words, the plate of Irwin functions as a shelf for debris to collect over time, while Johnson eliminates this hazard while still providing the reinforcement function. 

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth above.
Claims 22-26 would be allowable if rewritten to overcome the double patenting rejection(s) set forth above or the filing of a terminal disclaimer.
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and double patenting rejections.
Claims 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and double patenting rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617